Citation Nr: 1740577	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO. 15-42 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for right ear hearing loss disability.

2. Entitlement to service connection for left ear hearing loss disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Cheng, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1964 to January 1966.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

The issue of entitlement to service connection for tinnitus has been raised by the record in an August 2017 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2016). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran experienced in-service acoustic trauma.

2. After affording the Veteran the benefit of the doubt, the Veteran has a right ear hearing loss disability for VA purposes that is related to his military service.

3. The Veteran had a left ear hearing loss disability noted on entry. 

4. The Veteran's left ear hearing loss disability was not aggravated during service.



CONCLUSIONS OF LAW

1. The criteria for service connection for right ear hearing loss disability have been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2016).

2. The criteria for service connection for left ear hearing loss disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In an August 2017 informal hearing presentation, the Veteran's representative contends that the Veteran identified VAMC (VA Medical Center) medical records from Adam Benjamin Jr. VA Outpatient Clinic in Crown Point, Indiana that were not obtained by VA. These medical records are associated with the claim's file and have been considered herein. Further, the Veteran's representative asserts that the medical opinions provided by the VA examiner in May 2014 are "inadequate, confusing, and contradictory" because the examiner stated that he cannot determine an etiology without resorting to speculation. Although some opinions could not be provided without resorting to speculation, the examiner provided a reason for this finding, so this does not undermine the probative value of the opinion. See Jones v. Shinseki, 23 Vet. App. 382, 391 (2010) ("examination is not inadequate merely because the examiner states he or she cannot reach a conclusion without resort to speculation."). The United States Court of Appeals for Veterans Claims (Court) in Jones acknowledged there are instances where a definitive opinion cannot be provided because required information is missing or can no longer be obtained or current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability. See also Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (noting the Board need not obtain further medical evidence where the medical evidence "indicates that determining the cause is speculative"). Accordingly, the Board finds that the VA examination and opinions provided are sufficient to decide the Veteran's claims on appeal. 

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Service Connection Hearing Loss, Generally

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In addition to direct service connection, service connection may also be established under 38 C.F.R. § 3.303(b) if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes. Sensorineural hearing loss (organic disease of the nervous system) is a chronic condition listed under 38 C.F.R. § 3.309(a); and thus, 38 C.F.R. § 3.303(b) is applicable. See id.; see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Service connection may also be established for hearing loss based upon a legal presumption by showing that a disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service. 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.307, 3.309(a). 

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. In evaluating claims of service connection for hearing loss disability, it is observed that the threshold for normal hearing is from zero to 20 decibels, with higher threshold levels indicating some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

In deciding an appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to her through her senses. See Layno, 6 Vet. App. at 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. Barr, 21 Vet. App. at 311. Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. Jandreau, 492 F.3d at 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Right Ear

The Veteran contends that service connection for right ear hearing loss disability is warranted because it was caused by his in-service exposure to acoustic trauma.

The Veteran has a current right ear hearing loss disability for VA purposes. In May 2014, the Veteran underwent a VA audiological examination which showed that the Veteran's puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
40
80
105+
105+

Following this examination, the VA examiner diagnosed the Veteran with sensorineural hearing loss in the right ear (in the frequency ranges of 500-4000 Hz and 6000 Hz or higher). The Veteran had a speech discrimination score of 66 percent in the right ear following testing with the Maryland Consonant-Vowel Nucleus-Consonant (CNC) word list.

The Veteran's audiological examination in May 2014 showed at least one of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz at 40 decibels or greater; at least three of those frequencies at 26 decibels or greater; and a speech recognition score using the Maryland CNC test of less than 94 percent. Under 38 C.F.R. § 3.385, the Veteran only needed to meet one of the criteria for his impaired hearing in the right ear to be considered a disability for VA purposes. The Veteran has shown all three criteria in both the May 2014 audiological examination. Therefore, the evidence shows that the Veteran has a current right ear hearing loss disability. Accordingly, the first element of service connection is met.

The Veteran was exposed to in-service acoustic trauma. The Veteran's Certificate of Release or Discharge from Active Duty (DD-214) indicates that while in the Army, the Veteran was an engineer equipment specialist. Various engineer specialist military occupational specialties are noted in the Duty MOS Noise Exposure Listing in the M21-1 as having a "moderate" or "high" probability of hazardous noise exposure, in which cases the M21-1 provides that exposure to hazardous noise should be conceded. See M21-1, III.iv.4.B.3.d. During the May 2014 VA examination, the Veteran reported that he served as a "missile field radar man" from January 1964 to January 1966 and was exposed to noise exposure from weapons fire and the firing range without hearing protection. In an August 2017 statement through his representative, the Veteran asserted that he served in artillery operations and did not wear hearing protection during service. The Veteran also made similar statements in December 2015 and June 2014.

Although the Veteran's service treatment records, including his separation examination, do not show symptoms of or complaints for right ear hearing loss, there is ample indication that he was exposed to acoustic trauma in service due to his MOS in the Army. The Veteran's statements about his experiences are credible and consistent with the places, types, and circumstances of his service. See 38 U.S.C.A. § 1154(a) (West 2014). In light of the above, the Board finds that the Veteran was exposed to hazardous noise during his service.

The evidence supports a link, or nexus, between the Veteran's current right ear hearing loss disability and his in-service exposure to acoustic trauma. The May 2014 VA examiner opined that the Veteran's right ear hearing loss disability was less likely than not caused by or a result of military noise exposure. The VA examiner also noted that only a whispered voice test was conducted at service exit examination and that whispered voice tests are insensitive to high frequency hearing loss, the type of hearing loss most commonly caused by noise exposure and therefore are not reliable evidence of normal hearing or hearing impairment. The Veteran reported almost four decades of occupational noise exposure working in a steel mill and a two decade history of recreational noise exposure with hunting; however he asserted that hearing protection was used. After affording the Veteran the benefit of the doubt and the Veteran's consistent, credible lay contentions of noise exposure in-service given his MOS, the Board finds that his right ear hearing loss disability is etiologically related to service. 

For these reasons, and resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for right ear hearing loss disability have been met. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, Gilbert, 1 Vet. App. at 49.

Left Ear

The Veteran contends that service connection for left ear hearing loss disability is warranted because it was caused by his in-service exposure to acoustic trauma.

A veteran who served after December 31, 1946, is presumed to be in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service. Only such conditions as are recorded in examination reports are to be considered as noted. 38 C.F.R. § 3.304(b). 

If a preexisting disorder is noted upon entry into service, a veteran cannot bring a claim for service incurrence for that disorder, but a veteran may bring a claim for service-connected aggravation of that disorder. Paulson v. Brown, 7 Vet. App. 466, 468 (1995). In this type of case, the provisions of 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306 apply. Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994). If a presumption of aggravation under section 1153 arises due to an increase in a disability in service, the burden shifts to the government to show a lack of aggravation by establishing by clear and unmistakable evidence "that the increase in disability is due to the natural progress of the disease." 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417; Wagner, 370 F.3d at 1096.

The Veteran's November 1963 entrance examination reflects that his left ear had a hearing loss disability for VA purposes. See 38 C.F.R. § 3.385. The Veteran underwent an audiological examination which showed that the Veteran's puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
25(40)
15(25)
5(15)
45(55)
45(50)

Prior to November 1966, audiometric results were reported in standards set forth by the American Standards Association (ASA). Since November 1, 1966, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI). The pre-November 1966 induction audiogram and service treatment records are usually assumed to reflect ASA standards; thus, the Board has converted the ASA standards into ISO standards, as reflected in the parentheses above. 

Thus, a left ear hearing loss disability was documented on the entrance examination, and the Veteran is not presumed sound as to any hearing impairment or defect in the left ear. At this point, the Veteran cannot bring a claim for service incurrence for such disability, but only for service aggravation. See Paulson, 7 Vet. App. at 468. 

In June 2014, November 2015, December 2015, and August 2017 statements, the Veteran asserted that he did not have any left ear hearing loss disability upon entrance into service. The Veteran stated that a whispered hearing test was performed at entrance and was normal. The Veteran also contends that audiometer records appear to have been entered into the entrance examination report at a different time than at the examination due to different color ink. There is insufficient evidence to suggest that the records are other than contemporaneous writings or have been tampered with and thus the Board finds this record valid, credible, and probative evidence that the Veteran had a left ear hearing loss disability for VA purposes at entrance.

The Veteran had a left ear hearing impairment noted on entry; therefore the Veteran cannot bring a claim for service incurrence, but may bring a claim for service-connected aggravation of that disorder. Paulson, 7 Vet. App. at 468.
The Board has reviewed the evidence and finds that the pre-existing left ear hearing loss disability was not aggravated during service. An audiological examination was not performed at separation in December 1965; however a whispered voice test revealed 15/15 hearing in the left ear. Clinical evaluation of the ears-general and drums were normal. In the accompanying report of medical history, the Veteran denied ear, nose, or throat trouble, running ears, or having worn hearing aids.

VA obtained a medical opinion in May 2014. After reviewing the claims file, performing an audiological examination, and interviewing the Veteran, the audiologist determined that there was not a permanent positive threshold shift greater than normal measurement variability at any frequency between 500 and 6000 Hz for the left ear and that hearing loss existed prior to service. The examiner opined that the pre-existing hearing loss was not aggravated beyond normal progression in service and stated that the only record found at separation was a whispered voice test therefore it cannot be determined if the existing hearing loss was aggravated beyond normal progression in service. The Veteran's December 1965 separation examination showed a normal clinical evaluation of the ears -general and drums.

February and March 2014 VA medical records indicate that the Veteran had mild to profound sensorineural hearing loss at 750 to 8000 Hz and was fitted for hearing aids for the first time. While these records clearly show the Veteran has left ear hearing loss disability for VA purposes, these records do not support a finding that the Veteran's left ear hearing loss disability was aggravated beyond normal progression during service. The May 2014 VA examination report provides competent and probative evidence that weighs against the Veteran's claim because the VA examiner performed an in-person audiological examination and provided a medical opinion that there was not a permanent positive threshold shift greater than normal measurement variability at any frequency between 500 and 6000 Hz and that the disability was not aggravated beyond normal progression during service. See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012). There is no competent evidence that refutes this opinion. The Veteran himself has not contended aggravation of his left ear hearing loss disability during service.

In sum, a left ear hearing loss disability was noted upon enlistment, and a VA examiner determined that it was not permanently aggravated during service. The Veteran has not provided competent evidence to establish that the left ear hearing loss disability was aggravated during service. Thus, the only competent evidence of record is against the Veteran's claim. Accordingly, the evidence shows that the Veteran's left ear hearing loss disability existed prior to service and was not aggravated during service.

The preponderance of the evidence is against the claim of service connection for left ear hearing loss disability, the benefit-of-the-doubt doctrine is not for application, and the claim is denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for right ear hearing loss disability is granted.

Entitlement to service connection for left ear hearing loss disability is denied.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


